      Case 2:20-cv-00332-SAB      ECF No. 14   filed 02/17/21   PageID.143 Page 1 of 2



 1
 2
                                                                             FILED IN THE
 3                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 4                                                                  Feb 17, 2021
 5                                                                      SEAN F. MCAVOY, CLERK



 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 STEVEN F. WIKER, an individual,
10               Plaintiff,                        No. 2:20-CV-00332-SAB
11               v.
12 U.S.A.A. CASUALTY INSURANCE                     ORDER DISMISSING CASE
13 CO., a Texas corporation, and UNITED
14 SERVICES AUTOMOBILE
15 ASSOCIATION, a Texas intrainsurance
16 exchange doing business in the State of
17 Washington,
18               Defendants.
19
20        Before the Court is the parties’ Stipulation and Order of Dismissal, ECF No.
21 13. The motion was considered without oral argument. The parties agree and
22 stipulate that this case be dismissed without prejudice and without costs. Pursuant
23 to Fed. R. Civ. P. 41(a)(1)(ii), the Court grants the motion.
24        Accordingly, IT IS HEREBY ORDERED:
25        1. The parties’ Stipulation and Order of Dismissal, ECF No. 13, is
26 ACCEPTED and ENTERED INTO THE RECORD.
27        2. The above-captioned case is DISMISSED.
28

     ORDER DISMISSING CASE * 1
      Case 2:20-cv-00332-SAB   ECF No. 14    filed 02/17/21   PageID.144 Page 2 of 2



1        3. The trial and pretrial conference in the above-captioned matter are
2 STRICKEN.
3        4. Any pending deadlines are STRICKEN.
4        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
5 this Order, provide copies to counsel, and CLOSE the case.
6        DATED this 17th day of February 2021.
7
8
9
10
11                                                    Stanley A. Bastian
12                                            Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE * 2
